Citation Nr: 0432710	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for low back condition, 
and to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for right knee 
condition, and to include as secondary to bilateral pes 
planus.  

4.  Entitlement to service connection for bilateral hip 
condition, and to include as secondary to bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral pes planus, and low back, right knee, and bilateral 
hip conditions, and as secondary to bilateral pes planus.  
The notice of disagreement (NOD) was received in 
September 2000.  A statement of the case (SOC) was issued in 
July 2002.  A substantive appeal (VA Form 9) was received in 
July 2002.  

The Board remanded the instant claim in August 2003 for 
further development.  

This case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus preexisted service and 
did not increase in severity during his active service.  

2.  There were no findings, treatment, or diagnosis of low 
back, right knee, or bilateral hip conditions during service.  

3.  The greater weight of evidence does not establish a link 
between any current low back or right knee conditions to a 
service-connected disability, or to service.  

4.  The veteran does not have a bilateral hip condition.  

CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.306 (2004).

2.  Low back , right knee, nor bilateral hip conditions were 
not incurred in or aggravated by service, nor were they 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, pursuant to the 
Board's August 2003 remand, the RO sent a letter to the 
veteran in March 2004, which asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the service 
connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
In view of this, the veteran is not considered prejudiced by 
any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The Board remanded the claim in August 2003 in 
an effort to obtain additional medical evidence.  The veteran 
was scheduled for a VA examination in June 2004 in connection 
with this claim.  He failed to report.  The veteran has not 
identified any additional evidence pertinent to his claim not 
already of record, and there are no known additional records 
to obtain.  There is nothing further that can be done in this 
respect.

The Board finds that VA has satisfied its duties to inform 
and assist him.  




II.  Service connection 

The veteran seeks to establish service connection for 
bilateral pes planus, low back, right knee, and bilateral hip 
conditions as a result of service.  He also claims, in the 
alternative, that his low back, right knee, and bilateral hip 
conditions occurred as a result of his bilateral pes planus, 
which he believes should be service-connected because 
although it preexisted service, it was aggravated therein.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  The U.S. Court of Appeals for Veterans 
Claims (Court) has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service- connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

a.  Bilateral pes planus

The veteran claims that his preexisting pes planus was 
aggravated by his active duty service and thus, he should be 
awarded service connection for this condition.  

Service medical records show that the veteran was noted to 
have bilateral pes planus, second degree, on preinduction 
examination in June 1964.  He was found qualified for 
induction.  He also underwent an induction examination in 
May 1965.  At that time, his bilateral pes planus was noted 
to be third degree.  On the Report of Medical History, when 
asked whether he ever had or now has foot trouble, he checked 
the answer "yes" on the form.  He was found to be qualified 
for induction at that time.  The medical findings on the 
report indicated pes planus with mild symptoms only.  During 
service, there were no findings, treatment, or diagnoses, 
related to pes planus.  At separation examination in 
March 1967, clinical evaluation of his feet were indicated as 
normal.  There was no medical finding on the Report of 
Medical History related to his feet.  However, when asked 
whether he ever had or now has foot trouble, he checked the 
answer "yes on the form.  

After service, a medical statement was received from John 
Mazour, MD in March 2000.  Dr. Mazour indicated, in pertinent 
part, that the veteran had been his patient since 1996 and 
had been known to the Spaulding Medical Clinic since 1992.  
He indicated that the veteran had pes planus, and looking 
back on his records, had been diagnosed upon entrance 
examination into the military.  He related that the veteran 
was a heavy equipment operator and was exposed to a lot of 
noise and vibration.  He stated that the veteran had chronic 
arthritis of the knees, hips, and back, with disc herniation 
proven by MRI scan.  In his opinion, the veteran's pes planus 
combined with the heavy equipment operations and overall 
activity in the military could have very well contributed to 
his current complaints of bilateral knee, hip arthritis, and 
chronic back problems.  

In July 2000, the veteran underwent a VA examination.  
History indicated that the veteran had pes planus noted on 
entrance into service.  He was further noted to have very 
significant peripheral neuropathy that limited his 
capabilities and rendered his feet painful.  His examination 
pertained more to the peripheral neuropathy.  However, he did 
have a diagnosis of pes planus.  No etiology for the pes 
planus was given.  

After a thorough review of the record, the veteran's claim 
for service connection for bilateral pes planus must fail.  
As previously noted, the veteran was found to have third 
degree pes planus on induction into service, but there were 
no findings, treatment or diagnoses of pes planus at any time 
during service.  The first evidence of pes planus complaints 
was in the medical statement from Dr. Mazour in 2000.  
Nothing in the record, including Dr. Mazour's statement, is 
indicative of an aggravation of the veteran's pes planus 
symptoms during service.  The veteran's pes planus clearly 
had its onset prior to service.  With no evidence that there 
was an increase in severity during service, the claim for 
service connection for bilateral pes planus must fail.  
Therefore, service connection for bilateral pes planus is 
denied.  


b.  Low back, right knee, bilateral hips

The veteran claims service connection for low back, right 
knee, and hips based on service.  He also claims in the 
alternative, service connection secondary to his bilateral 
pes planus.  

Service medical records show no findings, treatment, or 
diagnosis related to low back, bilateral hips, or right knee.  
Separation examination revealed clinical evaluation of the 
lower extremities and spine as normal.  

After service, the veteran was treated at St. Francis 
Hospital in August 1989.  His chief complaint was of low back 
pain.  He indicated that the back pain dated back to high 
school.  He made no mention of his low back related to 
service.  

In July 2000, the veteran underwent VA examination of his 
back.  He related no single, precipitating event.  He related 
he had noticed progressive back pain over many, many, years.  
He complained of pain, weakness, stiffness, and lack of 
endurance.  Physical examination revealed the veteran had 
fairly limited flexion with normal extension.  The diagnosis 
was a long standing history of progressive lumbosacral spine 
pain.  No statement as to the etiology of his back condition 
was made.  

Also in July 2000, the veteran underwent a VA examination of 
his right knee and hips.  The veteran denied any single, 
precipitating event concerning his bilateral hips and right 
knee.  He related progressive pain in both the hips and right 
knee.  As for his knee, he denied any surgery, dislocation or 
subluxation of the right knee.  He denied the use of 
crutches, braces, or cane.  There were no constitutional 
symptoms secondary to inflammatory arthritic conditions.  
Physical examination of the right knee showed excellent range 
of motion and no crepitance noted.  There was highly limited 
patellar excursion.  There was laxity noted to both the 
medial and lateral movements against resistance.  X-ray 
examination showed minimal degenerative changes.  As far as 
the hips were concerned, he complained of increased hip pain 
with prolonged standing.  He denied the use of crutches, 
braces, or cane.  Physical examination revealed the veteran 
was able to extend greater than 45 degrees without 
abnormality to the gait.  The other range of motion exercises 
appeared to be normal.  X-ray examination of the hips 
revealed normal hips, bilaterally.  The diagnoses were normal 
examination of the right knee and bilateral hips.  

The claim for service connection for the veteran's low back, 
right knee and bilateral hips must fail on both a direct and 
secondary basis.  As for the veteran's back, there were no 
findings, treatment, or diagnosis in service related to his 
low back condition.  After service, he did receive treatment 
in 1989, at St. Francis Hospital, where he related that his 
back pain had been progressive since high school.  During 
that treatment, he made no mention of his back in relation to 
service.  Although there is evidence of record that the 
veteran does presently have disc problems and lumbosacral 
strain, none of this has been attributed to service except 
via Dr. Mazour's statement.  His statement, which is 
speculative in nature, is in direct conflict with the history 
the veteran reported at St. Francis Hospital.  Since the 
service medical records show that the veteran's spine was 
clinically evaluated as normal at separation, there were no 
complaints in service related to the back, and his first 
complaints or records of back complaints were at least twenty 
years after service and given a history of being progressive 
since high school, service connection on a direct basis is 
not warranted.  

As for the veteran's right knee, there were no findings, 
treatment, or diagnosis in service related to his right knee.  
Although complaints made regarding his right knee were made 
after service, this did not occur until many years thereafter 
and not until January 2000, was there any statement made 
attributing the veteran's right knee to any event in service.  
At that time, Dr. Mazour indicated that the veteran's use of 
heavy equipment and pes planus "could very well contribute 
to his current complaints of bilateral knee . . .  
problems."  Dr. Mazour's statement does not provide a basis 
upon which to establish service connection.  It is 
exceedingly tentative ("could very well contribute") and it 
appears to draw a connection between events in service (30+ 
years ago) and the current level of disability.  This does 
not address whether the disability itself had its onset in 
service, or if pre-existing service was aggravated in service 
- the basis for establishing service connection.  The Board 
finds the absence of complaints or findings in service, and 
the first evidence of any relevant complaints many years 
after service without any competent attribution of current 
disability to service (except for Dr. Mazour's speculative 
statement) to be far more probative of the question at issue.  
Accordingly, the Board concludes that a basis upon which to 
establish service connection for a right knee disability has 
not been presented.   

With respect to the veteran's claim of service connection for 
bilateral hip condition, again, there is no evidence of 
complaints, findings, or diagnosis in service of a hip 
condition.  After service, the first complaint of bilateral 
hip pain was not made until many years after service 
discharge.  However of most import, is the most recent 
findings of VA in July 2000 on VA examination.  Both the 
physical examination and x-rays of the veteran's hips were 
normal.  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current bilateral hip condition.  Therefore, 
service connection for bilateral hip condition cannot be 
granted on a direct or secondary basis.  

To the extent there is any current hip disability, the only 
medical evidence linking it to service is the statement by 
Dr. Mazour.  For the reasons already stated, Dr. Mazour's 
comments are not considered probative and do not otherwise 
provide a basis to establish service connection for hip 
disability.  

As to the contention service connection is warranted as 
secondary to pes planus, since the veteran is not service 
connected for bilateral pes planus, this theory of 
entitlement is without merit. 


ORDER

Service connection for bilateral pes planus is denied.

Service connection for low back, right knee, or bilateral hip 
conditions, on a direct or secondary basis is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



